Citation Nr: 9905710	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-46 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of fractured left humerus.

2.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of May 7, 1970, wherein a noncompensable 
disability rating was assigned for residuals of fractured 
left humerus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied a compensable disability 
rating for the veteran's left arm condition. 

In January 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions to the extent feasible; therefore, this 
case is ready for appellate review. 

Entitlement to a compensable disability rating for residuals 
of fractured left humerus was the only issue certified to the 
Board on appeal.  For the reasons discussed below, the Board 
finds that the veteran's representative has filed a notice of 
disagreement with the December 1998 rating decision which 
found that the rating decision of May 7, 1970, that assigned 
a noncompensable disability rating for the veteran's 
residuals of fractured left humerus was not clearly and 
unmistakably erroneous, thereby initiating an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.  This issue is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for a compensable disability rating 
for his left arm condition is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
this claim.

2.  The veteran is right-handed; therefore, his left arm is 
his minor upper extremity.

3.  The veteran currently has no identifiable residuals from 
the service-connected fracture of the left humerus.

CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable disability rating for his service-connected left 
arm condition, and VA has satisfied its duty to assist him in 
the development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for the 
veteran's residuals of fractured left humerus have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 
5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased problems with his left arm, such as limitation of 
motion.  Therefore, he has satisfied the initial burden of 
presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board remanded this case in January 1998 in order to 
provide the veteran an adequate VA examination.  The veteran 
failed to report for VA examinations 

scheduled in October and November 1998.  A letter in 
September 1998, advising him of the scheduled October 
examination, is of record and was sent to the veteran's 
correct address.  The December 1998 supplemental statement of 
the case addressed the issue of the veteran's failure to 
report for the scheduled examinations.  The veteran responded 
by requesting that his appeal be returned to the Board.  He 
did not contend that he had not received notice of the 
scheduled examinations, nor did he offer any explanation as 
to his failure to report for the examinations.  Moreover, in 
January 1998, the RO requested that the veteran provide 
information as to medical providers who had treated him for 
his left arm condition since 1995.  No reply was received.  
There is no indication of additional relevant medical 
evidence that the RO has not obtained.  VA has complied with 
the duty to assist the veteran in the development of his 
claim as mandated by 38 U.S.C.A. § 5107(a), and no further 
assistance to the veteran is required.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f) 
(1998).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, at zero percent.  The veteran's 
service-connected disorder is residuals of a fractured left 
humerus, and this condition does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1998).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1998).  In this case, the 
veteran's residuals from the inservice fracture of his left 
humerus are rated analogous to impairment of the humerus 
under Diagnostic Code 5202.  The VA examination from 1969 
indicated that the veteran is right-handed; therefore, his 
left arm condition is rated as impairment of the minor upper 
extremity.


Under Diagnostic Code 5202, recurrent dislocation of the 
humerus at the scapulohumeral joint either with infrequent 
episodes and guarding of movement only at shoulder level, or 
with frequent episodes and guarding of all arm movements, 
warrants a 20 percent disability rating for the minor 
extremity.  Also under Diagnostic Code 5202, malunion of the 
humerus with either moderate or marked deformity warrants a 
20 percent disability rating for the minor extremity.  

The Board has reviewed all the medical evidence of record, 
which consists of the veteran's service medical records, VA 
examination reports dated in 1969, 1992, and 1995, and VA 
outpatient treatment records covering the period August 1991 
to February 1995.  None of this evidence shows that the 
criteria for a compensable disability rating under Diagnostic 
Code 5202 have been met.  Upon VA examination in 1995, the 
veteran had full range of motion of the left shoulder without 
pain, discomfort, hesitancy, or slowness.  There was no 
crepitus, deformity, swelling, or effusion of the joint.  
There is no evidence of functional loss or pain on motion.  

Although the veteran contends that he experiences recurrent 
dislocations of the left shoulder with limitation of arm 
motion, there is no objective evidence supporting that 
contention.  Moreover, during the 1995 VA examination, he 
denied having any problems with his left arm and indicated 
that he had received no treatment for this condition.  His VA 
outpatient treatment records from 1991 to 1995 showed no 
complaints of or treatment for his left arm.  The Board 
remanded this case in 1998 to provide him another VA 
examination and obtain his treatment records, but, as 
discussed above, the veteran failed to report for VA 
examination and did not respond to the RO's request for 
information regarding medical treatment.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, there is 
no reasonable doubt regarding the current level of his left 
arm disability.  There is a lack of objective evidence 
showing that the veteran currently 

has any residuals from the inservice fracture of the left 
humerus.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of a compensable 
disability rating.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5200, a 20 percent 
evaluation requires favorable ankylosis of the scapulohumeral 
articulation (the scapula and humerus move as one piece) for 
the minor extremity.  Under Diagnostic Code 5201, a 20 
percent evaluation requires either limitation of motion of 
the minor arm at the shoulder level or midway between the 
side and shoulder level, and a 30 percent evaluation for the 
minor extremity requires limitation of motion of the arm to 
25 degrees from the side.  Under Diagnostic Code 5203, a 10 
percent evaluation requires either nonunion of the clavicle 
or scapula without loose movement of the minor extremity, or 
malunion of the clavicle or scapula.

X-rays were not conducted during the 1995 VA examination, and 
this was the primary reason the Board remanded this case for 
another examination.  Due to the veteran's failure to report 
for the examinations, there is no objective evidence of 
malunion or nonunion of the clavicle or scapula.  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71 (1998).  With 
forward elevation (flexion) and abduction, range of motion 
for the arm is from the side of the body (zero degrees) to 
above the head (180 degrees) with the mid-point of 90 degrees 
where the arm is held straight out from the shoulder.  Id.  
As discussed above, the veteran had full range of left arm 
motion during the 1995 VA examination, and there is no recent 
objective medical evidence showing any limitation of left arm 
motion.  He does not, therefore, have ankylosis of the 
scapulohumeral articulation.  Accordingly, the criteria for 
assignment of a compensable disability rating under 
Diagnostic Codes 5200, 5201, or 5203 have not been met.


The veteran contended when he filed a claim for an increased 
rating that he had traumatic arthritis in the left arm.  
Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5201 (1998).  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  See Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  As 
indicated above, due to the veteran's failure to report for 
VA examinations, there is no recent x-ray evidence of record, 
and therefore no objective evidence showing arthritis of the 
left humerus.  Accordingly, the criteria for assignment of a 
compensable disability rating under Diagnostic Code 5010 have 
not been met.


ORDER

Entitlement to a compensable disability rating for residuals 
of fractured left humerus is denied.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  



A December 1998 rating decision found that a May 7, 1970, 
rating decision that had assigned a noncompensable disability 
rating for the veteran's residuals of fractured left humerus 
was not clearly and unmistakably erroneous.  In January 1999, 
the veteran's local representative filed a VA Form 646 that 
included this issue.  In the Informal Hearing Presentation to 
the Board in January 1999, the veteran's representative 
requested that the local representative's statement be 
accepted as a notice of disagreement on this issue.  The VA 
Form 646, filed at the RO, would be timely as a notice of 
disagreement with the December 1998 rating decision.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Accordingly, this claim is REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of whether there was clear 
and unmistakable error in the May 7, 
1970, rating decision that assigned a 
noncompensable disability rating for the 
veteran's residuals of fractured left 
humerus.  Notify the veteran that, if 
this issue is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response. 



Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

